DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/27/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-8 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brudniok (US 2018/0215054).
Regarding claim 1, Brudniok discloses a horizontal articulated robot (e.g. via a horizontal jointed-arm robot - SCARA- as shown in figure 3 – see [0013]) comprising: 
       
    PNG
    media_image1.png
    654
    435
    media_image1.png
    Greyscale

(see fig. 3); 
a first arm coupled to the base and configured to turn around a first axis (see fig. 3 showing link L2 that rotates around axis A1); 
a second arm coupled to the first arm and configured to turn around a second axis parallel to the first axis (see fig. 3 showing link L3 that rotates around axis A2); 
a third arm coupled to the second arm and configured to turn around a third axis parallel to the first axis and move along the third axis (see fig. 3 showing link L4 that rotates and moves along around axis A4 – it is also shown that the parallel motion of the robot links); 
              
    PNG
    media_image2.png
    473
    534
    media_image2.png
    Greyscale

a supporting section provided in the second arm and configured to support the third arm (see figs. 3 and 4 – see [ 0097-009] disclosing the structural configuration); and 
(see fig. 4 showing the force measuring device 14 – see [0098-0100] disclosing the force measuring device 14 is designed to measure the force F on the link L4 in a predetermined direction, i.e. in this case along the adjustment path □I transverse to the straight line of the distance A from the upstream joint J3 to the downstream joint J4.).      
              
    PNG
    media_image3.png
    512
    370
    media_image3.png
    Greyscale
     
Regarding claim 2, Brudniok discloses, wherein the supporting section is a bearing member fixed to the third arm (see [0100-0102] disclosing the bearing component).  
Regarding claim 3, Brudniok discloses, wherein the force detecting section (force measuring device 14) detects a force in an axial direction of the third axis (see fig. 4 above showing the force device detecting force on axial direction A4 – see [0098-0100]).  
Regarding claim 4, Brudniok discloses, wherein the force detecting section (force measuring device 14) is disposed in a position overlapping the supporting section when viewed from an axial direction of the third axis (see configuration at fig. 4).  
Regarding claim 5, Brudniok discloses, wherein the force detecting section includes a first plate, a second plate, and a plurality of elements held by the first plate and the second plate (see [0040, 0042] disclosing the plates components).  
Regarding claim 6, Brudniok discloses, wherein the first plate is fixed to the supporting section, and the second plate is fixed to the second arm (see [0040, 0042] disclosing the plates components).   
Regarding claim 7, Brudniok discloses, wherein, when viewed from an axial direction of the third axis, the third axis is present between the plurality of elements (see configuration at figs. 4-6 and see [0101-0103]).  

Regarding claim 8, Brudniok discloses, wherein the first plate and the second plate include through-holes through which the third arm is inserted (see [0052, 0064-0069, 0108]; see also figs 10-16 showing the plurality of holes).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – 2018/0021900 to Huang et al, which is directed to automatic screw tightening module includes a plate assembly, an input module, a screwdriver module, a transmission module, a movable module, an elastic element and a position sensor. The screwdriver module includes a screwdriver and a screwdriver sleeve. The transmission module is connected with an input terminal of the input module and the screwdriver sleeve for allowing the input terminal, the transmission module and the screwdriver sleeve to be rotated synchronously. The movable module is movably disposed on a base plate of the plate assembly. The movable module includes a bearing, and portion of the screwdriver sleeve is accommodated in the bearing, so that the screwdriver module and the movable module are moved relative to the base plate. The elastic element is disposed on the base plate and connected with the movable module. The position sensor is disposed on the base plate for sensing a displacement of the movable module.
2. – 5,144,211 to Daggett et al, which is directed to work point torque control is employed in an electron multiaxis robot controller. Robot axis torque is determined from axis motor current feedback. Axis torque requests are based on torque command and torque feedback in an axis torque control mode or on the basis of position, velocity and torque commands and position, velocity and torque feedback in a combined position/torque control mode, or an indirect torque control mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B